OPINION LOPEZ, Judge. Griego appeals from a decision of the Health and Social Services Department (HSSD) which denied his application for AFDC benefits because his available income was $539.95 per month and the standard of need fixed by the Department was $298.00 per month. The above amounts are undisputed. The question on appeal is whether medical expenses incurred by Griego’s deceased son should be included in the computation to reduce the “income” figure so as to bring the petitioner within the standard of need. These medical expenses amount to over $45,000.00. Griego relies on Baca v. New Mexico Health and Social Services Department, 83 N.M. 703, 496 P.2d 1099 (Ct.App.1972); Chavez v. New Mexico Health and Social Services Department, 84 N.M. 734, 507 P.2d 795 (Ct.App.1973) and § 13-17-3(B), N.M.S.A.1953 (Repl. Vol. 3, Supp.1973), which provides in part: “B. Consistent with the federal act, the board shall define by regulation exempt and nonexempt income and resources. Medical expenses shall not be exchided from nonexempt income or from nonexempt resources[Emphasis added] It is the nonexempt income which is compared to the standard of need. Section 13-17-4, N.M.S.A.1953 (Repl. Vol. 3, Supp.1973). Griego argues that the emphasized portion of § 13-17-3(B), supra, authorizes the inclusion of his medical bills in the calculation of his nonexempt income. In other words, he asks that the medical expenses be deducted from his available income. The amount of his nonexempt income would then be zero. Consequently, he would be eligible for public assistance. We cannot agree with his reasoning.  The central inquiry on this appeal is the meaning of the emphasized portion of § 13-17-3 (B), supra. As that sentence admits of no clear interpretation upon an initial reading, it is necessary to go outside the section to determine what the legislature intended. An examination of the repealed Public Welfare Act, §§ 13-1-1 through 13-1-57, N.M.S.A.1953 (Repl. Vol. 3, Supp. 1973), the cases decided thereunder and the changes in the statutory scheme made by the Laws of 1973 is helpful. Under the repealed law, public assistance was granted to any needy person who “has not sufficient income or other resources to provide a reasonable [level of] subsistence compatible with decency and health.” [Emphasis added] Section 13-1-11, supra. The Department, by regulation, established a standard of need. If a person’s income was below this standard, he was granted public assistance. Baca v. New Mexico Health and Social Services Department, supra. In the Baca case, the Department determined Baca’s standard of need to be $116.00 per month. This was exclusive of medical expenses. It was undisputed that Baca had a heart condition, requiring the use of a pace maker, without which he would die. His cost was $5.60 for insurance plus 20% of any excess was covered by insurance. Baca’s income from social security being $116.40 and his standard of need being $116.00, he was denied public assistance. He appealed and this court reversed holding that his medical expenses must be subtracted from his income when comparing income to standard of need for eligibility purposes. Similarly, in Chavez v. New Mexico Health and Social Services Department, supra, the Department determined Chavez’ standard of need and income without regard to her medical expenses. She, like Baca, had medical problems requiring medication without which she would likely die. This court again held that the cost of medication had to be subtracted from income before determining eligibility for public assistance. The Supreme Court granted the Department’s petition for certiorari, but before the case was decided, the legislature amended the public welfare laws rendering the case moot. Still, the Supreme Court, by way of dictum, disapproved of our holding in the case in that we had created a new unfunded category for assistance. New Mexico Health and Social Services Department v. Chavez, 85 N.M. 447, 513 P.2d 184 (1973). Before the Supreme Court acted, the legislature did two things which we deem significant. First, it deleted the word, “compatible with decency and health,” from the cognate provision to § 13-1-11, supra. Section 13-17-3(A), supra. Second, it enacted the Special Medical Needs Act, §§ 13-15-1 through 13-15-5, N.M.S.A.1953 (Repl. Vol. 3, Supp.1973). This Act specifically covers the Baca and Chavez situations by establishing a program to provide medical care for certain persons not otherwise eligible for public assistance who have serious medical conditions. Section 13-15-3, supra. New Mexico Health and Social Services Department v. Chavez, supra. The parties agree that this Act is inapplicable to Griego’s expenses due to the fact that his deceased son was under eighteen years of age. Section 13-15-2(D), supra.  While we recognize that the words used in the Special Medical Needs Act, supra, to indicate that medical expenses are to be subtracted from income are the very same words Griego relies on in this case (compare § 13-15-4(B), supra, with § 13-17-3(B), supra), it would be absurd to presume that the legislature enacted the Special Medical Needs Act, supra, to cover situations that would also be covered by the Public Assistance Act, supra. The courts will not indulge in such absurd presumptions. See McDonald v. Lambert, 43 N.M. 27, 85 P.2d 78 (1938). Further, sustaining Griego’s position would make the Special Medical Needs Act, supra, useless and we will not impute to the legislature an intention to enact a useless statute. Alvarez v. Board of Trustee of La Union Townsite, 62 N.M. 319, 309 P.2d 989 (1957).  Accordingly, we hold that the amount of medical expenses incurred by Griego’s son were properly excluded from the Department’s computation of nonexempt income resources. The decision of HSSD denying eligibility is affirmed. It is so ordered. HENDLEY, J., concurs. SUTIN, J., dissents.